 In the Matter of STANDARD STEEL SPRING COMPANYandUNITEDSTEELWORKERS OF AMERICA, CIOCase No. 6-R-1096.-Decided June 21, 1945Mr. Paul J. Heenan,of Pittsburgh, Pa., andMr. J. P Groves,of Corap-olis,Pa., andMr. R. W. Irwin,ofNew Castle, Pa., for the Company.Mr. Phillip M. Curran,of Pittsburgh, Pa., andMr. John H. Griittie,ofNew Castle, Pa., for the CIO.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commerce hadarisen concerning the representation of employees of Standard Steel SpringCompany, New Castle, Pennsylvania, herein called the Company, theNational Labor Relations Bo:.rd provided for an appropriate hearing upondue notice before Jerome L. Black, Trial Examiner. Said hearing was heldatPittsburgh, Pennsylvania, on February 23, 1945. The Company andthe CIO appeared and participated. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues. During the hearing, the Companymoved that the petition of the CIO be dismissed. The Trial Examinerreferred the Company's motion to the Board. For reasons set forth inSection IV(infra),the motion is hereby denied. The Trial Examiner'srulings made at the hearing are free from prejudicial error and are herebyaffirmed. All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case; the Board makes the following:62 N L R B, No 87660 STANDARD STEEL SPRING COMPANY661FINDINGS OFFACT ,1.THE BUSINESS OF THE COMPANYStandard Steel Spring Company is a Pennsylvania corporation with itsprincipal office in Gary, Indiana. The Company operates plants in theStates of Indiana, Michigan, Illinois, and Pennsylvania. At its New Castle,Pennsylvania, plant, which is the sole operation of the Company involvedin the instant proceeding, the Company is engaged in the manufactureof aerial bombs and leaf springs for heavy-duty trucks. During the year1944, the Company purchased for its New Castle plant materials valuedin excess of $5,000,000, of which approximately 90 percent originatedfrom points outside the Commonwealth of Pennsylvania. During the sameyear, the Company manufactured at the New Castle plant finished prod-ucts valued at more than $5,000,000. All products of the New Castle plantare at present manufactured pursuant to contracts between the Companyand the United States Ordnance Department, and all products are even-tually Transported from the Commonwealth of Pennsylvania. Of the equip-ment at the New Castle plant, approximately 85 percent is owned by theGovernment of the United States.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membership em-ployees of the Company.III.TIIE QUESTIONCONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as the ex-clusive bargaining representative of its plant-protection employees on thegrounds discussed in Section IV(infra).A statement of a Board agent, introduced into evidence at the hearing,indicates that the CIO represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-:ion 9 (c) and Section 2 (6) and (7) of the Act'The Field Examinerreportedthat the CIO submitted 12 application-for-membership cards, allof which bore apparently genuine original signatures;that the names of 7 pet sons appearing on thecards were listed on the Company's list of plant-protection personnel of February 8, 1945, whichcontained the names of 9 employees in the appropriate unit,and that the cards were dated 10 inNovember 1944 and 1 in January 1945, and 1 was undated 662DECISIONS OFNATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe CIO seeks to represent a unit composed of all the Company'splant-protection employees, excluding supervisory employees within ourusual definition. The Company moved-at the hearing that the CIO's peti-tion be dismissed on the grounds that plant-protection employees are notemployees within the meaning of the Act and that it would be contrary tothe public interest for the Board to certify as a collective bargaining agentof plant-protection employees a union which includes in its membershipthe Company's production and maintenance employees.The Company's plant-protection force consists of a supervisor of plantprotection, a lieutenant, four sergeants, and nine guards. All nine of theguards are armed, uniformed, and deputized, but were released from mili-tarization over a year ago. Generally described, their duties ate those usu-ally assigned to plant-protection personnel. Their collective functions con-sist of patrolling the plant area to guard against fire, infractions of safetyrules, sabotage, and theft. They check the arrival and departure of railwayfreight cars, passenger automobiles, and trucks, and all persons enteringor leaving company property. They make daily oral reports of violationsof plant regulations and safety rules. They have authority to refuse intoxi-cated persons permission to enter the plant area, and authority to takeimmediate action to prevent any safety-rule infraction which might leadto injury to persons or property.In support of its contention that the guards are not employees withinthe meaning of then Act, the Company asserts in its brief that the guardsrepresent management. The guards do not formulate or determine Com-pany policy.Without discretion they are obliged to fulfill definite dutiesin accordance with the Company's instructions. They are without authorityto excuse or penalize employees guilty of wrongdoing. In sum, as respectsother employees, guards are merely monitors.We have previously con-sidered the contention that -guards with similar duties and status are not-employees within the meaning of the Act because of their purported rela-tionship to management, and have found the contention to be withoutmerit.'The Company moved for the dismissal of the petition on the additionalground that it would be contrary to public interest to allow the CIO, whichpresently represents the Company's production and maintenance employ-ees, to represent the plant-protection employees in the same union a TheCIO seeks herein a separate unit of plant-protection employees which, ifestablished,will insulate their collective bargaining from that of other2 SeeMatter of Bethlehem Steel Company,61N L R B 892, and cases cited thereinB TheCompany bases its argument upon the decisionof the United States Circuit Court ofAppeals for the Sixth Circuit in N LR B v Jones & Laughlin Steel Corporation,146 F. (2d)718We donot acquiescein thedoctrine enunciatedin that decision STANDARD STEEL SPRING COMPANY663employees.We attach no weight to the implication, contained in the Com-pany's argument, that membership in a union, even if composed in part ofproduction and maintenance employees, tends to undermine the honestyof guards or their competence to execute their duties satisfactorily. TheBoard has repeatedly held that a union which represents other employeesof a company may likewise represent that company's plant-protection per-sonnel.'We are convinced that our practice of segregating such employeesin separate bargaining units is sufficient to protect the special status ofthese employees. A representative of the CIO stated at the hearing that bothunits of employees would be represented by one local organization, but thatit isthe CIO's intention that negotiations concerning the plant-protectionpersonnel be carried on separately and result in a separate contract withthe Company. We contemplate that the separation of the bargaining unitsin their negotiations with the Company and their day to day activities willbe one of fact, not merely form, and shall be reflected in all bargaining be-tween the Company and any duly designated bargaining representative aswell as in negotiations for a separate contract for the plant-protection em-ployees. It is in the public interest to foster and protect collective bargain-ing by guards, thereby promoting a practice necessary to the amicable set-tlement of labor disputes and the elimination of obstructions to commerceand war production. Considering all of the above factors, we have deniedthe Company's motion to dismiss the petition.The Company and the CIO agree, and we find, that the supervisor ofplant protection and the lieutenant are supervisory employees within ourusual definition and we shall exclude them from the unit hereinafter foundappropriate. The CIO seeks the inclusion of the four sergeants whom theCompany would exclude. The record reveals that three of the sergeantsare classified by the Company as "turn" or "shift" foremen. Each of theseemployees supervises the guards on his shift, instructing them and seeingthat, they perform their duties properly. They have the authority to rec-ommend hire and discharge of guards and, while it has not yet been neces-sary for them to exercise that authority, it is clear that the Company wouldgive such recommendations substantial weight. In the absence of higherofficials, the sergeants have authority to take disciplinary action concerningthe guards. The sergeants attend the meetings of plant supervisors, andare considered by the Company to be exempt from the operations of theFair Labor Standards Act. We are of the opinion, and find, that thesethreeguardsare supervisory employees and we shall exclude them fromthe unit hereinafter found appropriate. The fourth sergeant in questionspends the majority of histime as a specialinvestigator, investigating em-ployees who do not appear for work or who do not appear on time. HeIMatter of NationalLead Company,Titanium Division,62 N. L R B 107;Matter of Interna-feonalHarvester Company, Milwaukee Works,61N L R B 912,Matterof Bethlehem SteelCorporation, supra,Matte, of Dravo Corporation,52 N L R. B 322. 664DECISIONS OF NATIONALLABOR RELATIONS BOARDdoes this work in plain clothes.We are of the opinion that this sergeantisa confidential employee and as such we shall exclude him from theunit hereinafter found appropriate!We find that all of the Company's plant-protection employees at itsNew Castle, Pennsylvania, plant, but excluding the supervisor of plantprotection, the lieutenant, and the sergeants, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the' employees inthe appropriate unit who were employed during -the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and addition set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Standard Steel Spring Com-pany, New Castle, Pennsylvania, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Regional Di-rector for the Sixth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including employ-ees who did not work during the said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by UnitedSteelworkers of America, CIO, for the purposes of collective bargaining.5 SeeMatter Qf Bethlehem-Fativ field Shipyard, Inc.,61N. L. R B. 901.